Title: To Alexander Hamilton from Robert Morris, 8 March 1797
From: Morris, Robert
To: Hamilton, Alexander



Philada. March 8th. 1797
Dear Sir

You have herewith the Copy of a letter from Mr Bridgen to me & my reply which you will cause to be delivered, if they will apply to Mr Nicholson the business will be accomplished with him but if they possitively will not, I must request you to adjust the matter on my behalf on the best terms & longest time you can obtain. I am impatiently waiting an Answer to my last letter on the business with Colo Walker, it is of the greatest & most immediate importance to have it finished. I hope this days Mail will bring the information from you to
Dr Sir   Your Obedt hble servt

Robt Morris
Alexr Hamilton EsqrNew York.

